DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
Claims 25, 28-31, 35-38, and 42-50 are currently under consideration.  The Office acknowledges the amendments to claims 25, 28, 48, and 49, as well as the cancellation of claim 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 28, 30, 31, 35-37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JPH 08191866 A), in view of Forsell (U.S. Pub. No. 2014/0163326 A1).
1 configured to move between an expanded configuration and a collapsible configuration ([0005]; [0007]) and a flexible canopy 2 connected to the collapsible frame, the flexible canopy comprising a plurality of sidewalls and a base, the flexible canopy configured to comprise an entry 2 for insertion of a subject’s head and to seal the canopy around the perimeter of the subject’s neck to form a containment space around the subject’s head when the collapsible frame is in the expanded configuration ([0004]; [0006]; [0012]), said sidewalls having at least one port 2a allowing for gas or fluid communication between the containment space and an exterior source ([0006]; [0012]), wherein the flexible canopy is at least in part transparent ([0004]; [0012]), wherein the collapsible frame, when it is in the expanded configuration, causes the flexible canopy to form a contained microenvironment around the subject’s head ([0004]).  Watanabe fails to disclose at least one bi-directional air-lock sleeve which comprises a sealing mechanism at each end of the sleeve that allows the sleeve to be selectively opened and closed at each end of the sleeve.  Forsell discloses a similar apparatus for containment of a subject (Abstract; Fig. 3a) comprising a flexible canopy comprising a plurality of sidewalls ([0476]; [1542]; [01655]), wherein said sidewalls include at least one bi-directional air-lock sleeve which comprises a sealing mechanism at each end of the sleeve that allows the sleeve to be selectively opened and closed at each end of the sleeve in order to allow objects to be inserted or removed from the containment space while maintaining a sterile environment ([1189]; [1672]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 28, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the canopy is made at least in part of a polymeric material ([0012]).
Regarding claim 30, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Forsell further discloses one or more gloved sleeves coupled to at least one of the plurality of sidewalls and extending into the containment space, the gloved sleeves sized and shaped to accept a hand and an arm of a person, in order to provide access to the subject while maintaining a sealed, sterile containment space ([0048]; [0203]; [01180]; [1647]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Forsell with the gloved sleeves further taught by Forsell in order to provide access to the subject while maintaining a sealed, sterile containment space.
Regarding claim 31, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Forsell further discloses a sleeve comprising an elastic cuff that forms a tight closure around an operator’s arm, wherein the sleeve can be open or with gloves, in order to provide access to the subject while maintaining a sealed, sterile containment space ([0048]; [0203]; [01180]; [1647]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Forsell with the 
Regarding claim 35, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Watanabe further discloses a reinforcement structure 2c for the canopy that is either on or in the canopy ([0012]).
Regarding claim 36, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the canopy has at least one layer that is impervious to fluids ([0012]).
Regarding claim 37, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the at least one port is used for delivery of any one of a gas, a liquid, or a mist into the containment space ([0006]; [0012]).
Regarding claim 44, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the containment space is configured to have a positive or negative air pressure (capable of such).

Claims 29, 38, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Forsell as applied to claim 25 above, and further in view of Hogan (U.S. No. 5,061,235).
Regarding claim 29, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the base comprises an outer layer that is impervious to fluids ([0012]).  The combination of 44/46 and a flexible canopy 12/14/16 connected to the frame, the canopy comprising a plurality of sidewalls and a base, wherein the base comprises an outer layer that is impervious to fluids and at least one layer inside of the outer layer that is constructed and arranged to absorb fluids, in order to retain any fluids without spillage (col. 9, lines 23-37; col. 13, line 40 – col. 14, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Forsell with the base materials taught by Hogan in order to retain any fluids without spillage.
Regarding claim 38, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, but fails to disclose that the base comprises a double layer.  Hogan discloses a similar apparatus for containment of a subject (Abstract) comprising a collapsible frame 44/46 and a flexible canopy 12/14/16 connected to the frame, the canopy comprising a plurality of sidewalls and a base, wherein the base comprises a double layer in order to absorb and retain any fluids without spillage (col. 9, lines 23-37; col. 13, line 40 – col. 14, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Forsell with the double layer base taught by Hogan in order to absorb and retain any fluids without spillage.
Regarding claim 45, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, and Watanabe further discloses placing the 44/46 and a flexible canopy 12/14/16 connected to the frame, and further comprising a method to limit exposure to airborne contaminants or biological hazards released from a subject wherein the subject is at risk of releasing an airborne contaminant or biological hazard, by isolating the subject with the contained microenvironment, in order to protect medical personnel (col. 2, lines 9-11; col. 2, lines 28-30; col. 7, lines 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Forsell by limiting exposure to airborne contaminants or biological hazards released from a subject at risk of releasing such airborne contaminants or biological hazards, as taught by Hogan, in order to protect medical personnel.

Claims 42, 43, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Forsell as applied to claim 25 above, and further in view of Gustafson et al. (U.S. No. 7,481,234 B1; hereinafter known as “Gustafson”).
Regarding claims 42 and 43, the combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, but fails to disclose a HEPA air filter in at least one sidewall.  Gustafson discloses a similar apparatus for containment of a subject (Abstract) comprising a collapsible frame 10’/15’ and a flexible canopy 100 connected 
Regarding claims 46-48, the combination of Watanabe, Forsell, and Gustafson discloses the invention as claimed, see rejection supra, and Gustafson further discloses that the air filter is connected to an internal or external sterilization device, wherein the internal sterilization device is a UV light source, and wherein the external sterilization device is a UV light source or ozonizer, or device enabling ultraviolet germicidal irradiation (col. 5, lines 50-53).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Forsell as applied to claim 25 above, and further in view of Kubicsko et al. (U.S. Pub. No. 2007/0056593 A1; hereinafter known as “Kubicsko”).  The combination of Watanabe and Forsell discloses the invention as claimed, see rejection supra, but fails to disclose a fan to circulate air in the containment space, wherein the fan is attached to the collapsible frame.  Kubicsko discloses a similar apparatus for containment of a subject (Abstract) comprising a collapsible frame 38/39 and a flexible canopy 8 connected to the frame, and further comprising a fan 72 to circulate air in the containment space, wherein the fan is attached to the collapsible frame, in order to enable airflow within the containment space ([0035]-[0037]).  It would have been .

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons presented in the previous Office action.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.  To the extent that Applicant argues that Watanabe fails to teach a flexible canopy that forms a contained microenvironment, the examiner disagrees.  The portions that Applicant cites (teaching acrylic resin and plates) are not the invention of Watanabe but are instead providing background information about similar prior art devices.  Watanabe describes its device as a flexible hood and/or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  O’Connor et al. (U.S. Pub. No. 2002/0045796 A1) also teaches a flexible canopy that forms a containment space, wherein sidewalls of the canopy comprise a bi-directional air-lock that may be opened and closed at both ends, as well as gloved sleeves.  Hyman (U.S. No. 4,550,713) teaches a bi-directional air-lock that may be opened and closed at both ends in conjunction with a containment space for the head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS B COX/Primary Examiner, Art Unit 3791